DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4, 5, 7, and 8 is/are pending.
Claim(s) 3 and 6 is/are canceled.

Response to AFCP 2.0 Request
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because an interview in accordance with the program could not be conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Amendment
Applicants have proposed amending claim 1 from "a pair of gripper handles protruding from sides of the gripper body, respectively, and having a rounded shape bent toward facing each other at the end portion of the gripper handles, and configured to be in contact with an edge of the at least one electrode" to "a pair of gripper handles respectively protruding from sides of the gripper body and having a bent shape bent such that distal ends of the gripper handles face toward each other and are configured to be in contact with an edge of the at least one electrode." This limitation was not previously presented. Applicants have also proposed amending claim 1 to include the limitation "wherein the distal end of gripper handles have a rounded shape." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed amending claim 1 to include the limitation "wherein the distal end of gripper handles have a rounded shape" in line 10. Claim 1 has previously recited the limitation "gripper handles" in line 6. It is unclear if "gripper handles" recited in line 10 is further limiting "gripper handles" recited in line 6. Therefore, the proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant's arguments filed 19 April 2022 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725